Citation Nr: 1445504	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual limit for payment of nonservice-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  This matter comes to the Board of Veterans' Affairs (Board) on appeal from a February 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


REMAND

In August 2006, the Veteran submitted a claim of entitlement to nonservice-connected pension benefits, which was granted by the RO in January 2007.  However, in a February 2007 administrative decision, the RO determined that although the Veteran is eligible for nonservice-connected pension benefits, he was not entitled to payment of those benefits due to excessive income.  After the Veteran submitted a timely notice of disagreement, the RO issued a May 2008 supplemental statement of the case wherein the denial of the claim was confirmed and continued due to the Veteran's excessive income.  In June 2008, the Veteran submitted a timely substantive appeal and, later that month, the RO issued a supplemental statement of the case wherein the denial of the claim was again confirmed and continued due to the Veteran's excessive income.  This was the most recent adjudication of the Veteran's claim prior to it being certified to the Board for appellate review.

The RO accepted an April 2012 submission as a new claim of entitlement to nonservice-connected pension benefits.  Pursuant to this claim, the Veteran submitted a variety of documents concerning his and his spouse's annual income, as well as documents concerning healthcare expenses.  Thereafter, the RO did not consider this evidence in an adjudication of the Veteran's claim.  The Veteran did 

not submit a waiver of RO jurisdiction to review this evidence.  As such, the Board finds that a remand is required in order for the RO to consider in the first instance all of the relevant evidence submitted since the June 2008 supplemental statement of the case.  38 C.F.R. § 20.1304 (2013).

Additionally, in April 2012, the RO issued a rating decision addressing the Veteran's competency to handle the disbursement of VA monetary benefits.  The code sheet associated with the April 2012 rating decision indicates that the Veteran's claim for nonservice-connected benefits was granted, with an effective date of August 20, 2006 (the date his initial claim was received by VA).  There is no indication that payment of these benefits was denied due to the Veteran's excessive income.  As such, the Board finds that clarification is required.

Finally, according to a January 2011 report of contact, a VA employee spoke to the Veteran's son.  In the report it is written that, "He wishes to withdraw from the appeal," apparently because he was informed by an unknown source that the Veteran did not qualify for any VA benefits.  It is not clear from the report of contact whether the Veteran wishes to withdraw his appeal for the above-captioned claim.  As such, while the claim is in remand status, the RO should obtain clarification from the Veteran as to whether he wishes to withdrawal his claim in accordance with 38 C.F.R. § 20.204 (2013).

Accordingly, the case is remanded for the following action:

1.  The Veteran and his representative must be contacted to ascertain whether he wishes to withdraw his appeal as to the issue of whether his countable income exceeds the maximum annual limit for payment of nonservice-connected pension benefits.  The Veteran's response must be in writing and the document must be associated with the claims file.

2.  In light of the April 2012 code sheet, it must be clarified whether the Veteran's claim of entitlement to nonservice-connected pension benefits was granted and, if so, whether at any point or for any period of time since August 20, 2006, he received payment of those benefits.  Documentation explaining what nonservice-connected pension benefits have been paid to the Veteran, including, if appropriate, an explanation that if no such benefits have been paid, must be associated with the claims file.

3.  If, and only if, the Veteran does not wish to withdraw his appeal and/or the benefit sought on appeal has not already been granted in full, the Veteran must be contacted to provide VA with updated financial information.  The Veteran must be provided VA Form 21-0516-1 (pension eligibility verification), as well as a VA Form 21P-8416 (medical expense report) for completion and submission.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated, to include all of the relevant evidence received since the June 2008 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

